The Disciplinary Board of the Supreme Court on August 13, 1980, filed with the Supreme Court certified copies of Judgment and Commitment Orders issued by the U. S. District Court of North Dakota, Southeastern Division, in the cases of United States of America v. Kenneth L. Ulland finding the defendant guilty of interstate transportation of fraudulently obtained moneys in violation of Title 18 U.S.C. Section 2314, as charged in each of twelve counts of the indictment and for willful failure to file income tax returns for years 1975 and 1976 in violation of Title 26 U.S.C. Section 7203, as charged in counts 1 and 2 of the indictment; and by the District Court of El Paso County, Colorado, in the case of People of the State of Colorado v. Kenneth L. Ulland in which the defendant pleaded guilty to fraudulent and other prohibited practices.
On September 4,1980, the Supreme Court ordered that the Certificate of Admission of Kenneth L. Ulland be revoked under the provisions of Rule 13 NDRDP pending final disposition of the disciplinary proceeding against him and that the matter be referred to the Disciplinary Board as a complaint for investigation and recommendation.
On July 28, 1981, Mr. Ulland filed with the Court, pursuant to the provisions of Rule 12, NDRDP, his affidavit consenting to the imposition of discipline by suspension or revocation of his Certificate of Admission to practice law before the courts of the State of North Dakota as the Supreme Court may direct.
IT IS ORDERED that Kenneth L. Ul-land, a member of the Bar of the State of North Dakota, is hereby disbarred from the practice of law in North Dakota and his Certificate of Admission to the Bar issued on July 16, 1969, is hereby revoked.
ERICKSTAD, C. J., and PAULSON, PEDERSON, SAND and YANDE WALLE, JJ., concur.